 

IMM-X (IDFF)

 

 

Form of Guarantee Agreement

 

between the

 

 

European Investment Bank

 

 

and

 

 

Immunic, Inc.

 

 

and

 

 

Immunic AG

 

 

Luxembourg and Munich [●] 2020

 



 

 

  

Article 1 INTERPRETATION AND DEFINITIONS 4     1.01   Interpretation 4    
1.02   Definitions 5     Article 2 FINANCE DOCUMENTS 8     Article 3 GUARANTEE 8
    3.01   Guarantee (Garantie) and Indemnity (Ausfallhaftung) 8    
3.02   Demands and payments 9     3.03   Independent payment obligation 9    
3.04   No defence 9     3.05   Immediate recourse 10     3.06   Appropriations
10     3.07   Deferral of Guarantor’s rights 11     3.08   Additional Security
11     Article 4 TERM OF THE GUARANTEE 11     4.01   Term 11    
4.02   Reinstatement 11     Article 5 REPRESENTATIONS AND WARRANTIES 12    
5.01   Representations and Warranties of the Guarantor 12    
5.02   Undertakings of the Guarantor 16     Article 6 INFORMATION TO THE BANK 18
    6.01   Financial Information 18     6.02   Information duties 18     Article
7 DEFAULT INTEREST AND TAXES 19     7.01   Taxes 19     7.02   Interest on
overdue sums 19     7.03   Other charges 19     7.04   Currency conversion 20  
  7.05   Set-off 20     Article 8 CONTINUING OBLIGATIONS 20

 



Page 1/27 

 

 

    Article 9 NON WAIVER 20     Article 10 LAW AND JURISDICTION, miscellaneous
20     10.01   Governing Law 20     10.02   Jurisdiction 21     10.03   Service
of process 21     10.04   Place of performance 21     10.05   Evidence of sums
due 21     10.06   Entire Agreement 22     10.07   Invalidity 22    
10.08   Amendments 22     10.09   Counterparts 22     10.10   Assignment and
transfer by the Bank 22     Article 11 Final Articles 24     11.01   Form of
notice 24     11.02   Addresses 25     11.03   Demand after notice to remedy 25
    11.04   English language 25     11.05   Conclusion of this Guarantee
Agreement (Vertragsschluss) 25     11.06   Waiver of trial by jury 26

 



Page 2/27 

 

 

THIS GUARANTEE AGREEMENT IS MADE ON [●] 2020 BETWEEN:

 

The European Investment Bank having its seat at 100 blvd Konrad Adenauer,
Luxembourg, L-2950 Luxembourg, represented by [●] and [●] (the "Bank")    

and

 

  Immunic, Inc., a Delaware corporation, having its principal office at 1200
Avenue of the Americas, Suite 200, New York, NY 10036, USA, represented by Dr.
Daniel Vitt (the "Guarantor")        

and

 

  Immunic AG, a public limited liability company (Aktiengesellschaft)
incorporated in Germany, having its registered office at Lochhamer Schlag 21,
82166 Gräfelfing, Germany and registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Munich under HRB 223333,
represented by Dr. Daniel Vitt (the "Borrower")

 



Page 3/27 

 

 

WHEREAS:

 

(A)Pursuant to a finance contract dated [●] 2020 and entered into between the
Bank as lender, the Borrower as borrower and the Guarantor as original
guarantor, the Bank has agreed to grant in favour of the Borrower a credit in
the amount of EUR 24,500,000 (twenty-four million five hundred thousand euro
euro) (the "Finance Contract").

 

(B)As a condition precedent to any disbursement under the Finance Contract, the
Borrower has undertaken that the Guarantor shall, and the Guarantor has agreed
to, grant a guarantee (Garantie) in favour of the Bank pursuant to the terms of
this guarantee agreement (the "Guarantee Agreement").

 

(C)The processing of personal data shall be carried out by the Bank in
accordance with applicable European Union legislation on the protection of
individuals with regard to the processing of personal data by the European Union
institutions and bodies and on the free movement of such data.

 

(D)Under current law, the Bank is exempted from withholding under FATCA (as
defined below) pursuant to the intergovernmental agreement entered into between
the Grand Duchy of Luxembourg and the US (as defined below) signed on 28 March
2014, ratified in Luxembourg on 25 July 2015 and in full force and effect from
29 July 2015, implementing the FATCA provisions of the US Hiring Incentives to
Restore Employment Act of 2010.

 

(E)The parties to this Guarantee Agreement expressly agree that any reference in
this Guarantee Agreement to the Finance Contract shall under no circumstances be
construed as affecting the independent, unconditional and irrevocable nature of
the guarantee (Garantie) granted pursuant to this Guarantee Agreement.

 

NOW THEREFORE it is hereby agreed as follows:

 

Article 1
INTERPRETATION AND DEFINITIONS

 

1.01        Interpretation

 

In this Guarantee Agreement, unless a contrary indication appears:

 

(a)"Guarantor(s)", the "Bank" and the "Borrower" shall be construed as to
include its and any subsequent successors in title, permitted assigns and
permitted transferees;

 

(b)references to Articles, Recitals, Schedules and (Sub-)Paragraphs are, save if
explicitly stipulated otherwise, references respectively to articles of, and
recitals, schedules and (sub-)paragraphs of schedules to, this Guarantee
Agreement. All Recitals and Schedules form part of this Guarantee Agreement;

 

(c)references to "law" or "laws" mean (i) any applicable law and any applicable
treaty, constitution, statute, legislation, decree, normative act, rule,
regulation, judgement, order, writ, injunction, determination, award or other
legislative or administrative measure or judicial or arbitral decision in any
jurisdiction which is binding or applicable case law, and (ii) EU Law;

 

(d)references to applicable law, applicable laws or applicable jurisdiction
means (i) a law or jurisdiction applicable to the Guarantor, its respective
rights and/or obligations (in each case arising out of or in connection with the
Finance Documents), its capacity and/or assets, and/or, as applicable, (ii) a
law or jurisdiction (including in each case the Bank’s statute) applicable to
the Bank, its rights, obligations, capacity and/or assets;

 



Page 4/27 

 

 

(e)references to a provision of law are references to that provision as amended
or re-enacted;

 

(f)references to this Guarantee Agreement and any other Finance Document or
other agreement or instrument are references to that Finance Document or other
agreement or instrument as amended, novated, supplemented, extended or restated;

 

(g)words and expressions in plural shall include singular and vice versa;

 

(h)a "person" includes any person, firm, company, corporation, government, state
or agency of a state or any association, trust or partnership (whether having
separate legal personality or not); and

 

(i)a Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.

 

A term used in any notice given under or in connection with this Guarantee
Agreement has the same meaning as ascribed to it in this Guarantee Agreement.
This Guarantee Agreement is made in the English language. For the avoidance of
doubt, the English language version of this Guarantee Agreement shall prevail
over any translation of this Guarantee Agreement. However, where a German
translation of a word or phrase appears in the text of this Guarantee Agreement,
the German translation of such word or phrase shall prevail.

 

1.02        Definitions

 

A reference to a term defined in the Finance Contract has the same meaning in
this Guarantee Agreement, unless otherwise defined herein. In this Guarantee
Agreement:

 

"Bank’s Account" has the meaning ascribed to such term in Article 3.02(c)
(Demands and payments).

 

"BGB" means the German Civil Code (Bürgerliches Gesetzbuch).

 

“Code” means the US Internal Revenue Code of 1986, as amended.

 

"Demand" has the meaning ascribed to such term in Article 3.02 (Demands and
payments).

 

"EUR" or "euro" means the lawful currency of the Member States of the European
Union which adopt or have adopted it as their currency in accordance with the
relevant provisions of the Treaty on European Union and the Treaty on the
Functioning of the European Union or their succeeding treaties.

 

"FATCA" means:

 

(a)Sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

 

(b)any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

 



Page 5/27 

 

 

(c)any agreement pursuant to the implementation of paragraphs (a) or (b) above
with the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

 

"Fee Letters" means Finance Fee Letter and the Initial Fee Letter.

 

"Finance Documents" means this Guarantee Agreement, the Finance Contract, the
Fee Letters, the MAR Side Letter and any other document designated a "Finance
Document" by the Borrower and the Bank.

 

"Finance Fee Letter" means the fee letter from the Bank to the Borrower, dated
[l] 2020.

 

“Fraudulent Transfer Law” means any applicable United States bankruptcy and
State fraudulent transfer and conveyance statute and any related case law, and
terms used in Articles 3.01(d) and 5.01(n) are to be construed in accordance
with the Fraudulent Transfer Laws.

 

"GAAP" means generally accepted accounting principles in the jurisdiction of
incorporation of the respective Obligor, including, if applicable, IFRS.

 

"Guarantee" means the guarantee and indemnity granted pursuant to Article 3.01
(Guarantee (Garantie) and Indemnity (Ausfallhaftung)).

 

"Initial Fee Letter" means the letter from the Bank to the Borrower dated
18 June 2020.

 

“Investment Company” has the meaning given to it in the United States Investment
Company Act of 1940.

 

"InsO" means the German Insolvency Code (Insolvenzordnung).

 

“Margin Regulations” means Regulations T, U and X issued by the Board of
Governors of the United States Federal Reserve System.

 

“Margin Stock” means “margin stock” or “margin securities” as defined in the
Margin Regulations.

 

"MAR Side Letter" means the side letter regarding the market abuse, dated [l]
2020 and entered into between the Guarantor, the Borrower and the Bank.

 

"Notification" has the meaning ascribed to such term in Article 3.02 (Demands
and payments).

 

“Obligor” means the Borrower, the Guarantor and each Material Subsidiary which
enters into a guarantee and indemnity agreement as guarantor in accordance with
the Finance Contract.

 

"Payment Period" has the meaning ascribed to such term in Article 3.02 (Demands
and payments).

 

"Security" means any mortgage, land charge (including security purpose
agreement), pledge, lien, charge, assignment, transfer for security purposes,
abstract acknowledgement or promise of debt, (extended) retention of title
arrangement, hypothecation, or other security interest securing any obligation
of any person or any other agreement or arrangement having a similar effect.

 

"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

"US" means the United States of America, its territories, possessions and other
areas subject to the jurisdiction of the United States of America.

 



Page 6/27 

 

 

"US Bankruptcy Code" means Title 11 of the United States Code, 11 U.S.C. 101 et
seq., entitled “Bankruptcy”.

 

"ZPO" means the German Code of Civil Procedure (Zivilprozessordnung).

 



Page 7/27 

 

 

Article 2
FINANCE DOCUMENTS

 

The Guarantor hereby confirms that it has received a copy of the Finance
Documents and that it is aware of the contents of the Finance Documents and the
transactions contemplated thereby. The Guarantor further confirms that, to the
extent the Finance Documents are in the English language, it is in command of
the English language or has obtained a translation thereof, and to the extent
necessary, has made itself familiar with the contents of the Finance Documents
and the transactions contemplated thereby.

 

Article 3
GUARANTEE

 

3.01        Guarantee (Garantie) and Indemnity (Ausfallhaftung)

 

(a)The Guarantor irrevocably and unconditionally guarantees (garantiert) by way
of an independent payment obligation (selbständiges Zahlungsversprechen) to the
Bank to pay to the Bank any amount of principal, interest, costs, expenses or
other amount under or in connection with the Finance Documents that has not been
fully and irrevocably paid by the Borrower or any other Obligor, in each case
including, for the avoidance of doubt, any obligation arising out of damages
(Schadenersatz), unjust enrichment (ungerechtfertigte Bereicherung), tort
(unerlaubte Handlung) or any claims arising from the insolvency administrator’s
discretion to perform obligations in agreements according to Section 103 InsO;
and

 

(b)The Guarantor irrevocably and unconditionally undertakes vis-à-vis the Bank
to indemnify (schadlos halten) the Bank against any cost, loss or liability
suffered by the Bank if any obligation of the Borrower under or in connection
with any Finance Document or any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal. The amount of the cost, loss or liability
shall be equal to the amount which the Bank would otherwise have been entitled
to recover (Ersatz des positiven Interesses).

 

(c)For the avoidance of doubt this Guarantee does not constitute a surety
(Bürgschaft) or a guarantee upon first demand (Garantie auf erstes Anfordern)
and, in particular, receipt of such written demand shall not preclude any rights
and/or defences the Guarantor may have with respect to any payment requested by
the Bank under this Guarantee.

 

(d)Notwithstanding any term or provision of this Article 3.01 or any other term
in this Guarantee Agreement or any Finance Document, the Guarantor's liabilities
under this Article, without the requirement of amendment or any other formality,
shall be limited to a maximum aggregate amount equal to the largest amount that
would not render its liability hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the US Bankruptcy Code
or any applicable provision of comparable state law, in each case after giving
effect to all other liabilities of the Guarantor, contingent or otherwise, that
are relevant under the Fraudulent Transfer Laws and after giving effect as
assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of the Guarantor pursuant to applicable law or
pursuant to the terms of any agreement.

 



Page 8/27 

 

 

3.02        Demands and payments

 

Any demand made by the Bank to the Guarantor under this Guarantee Agreement
(each, a "Demand") shall be made by way of a written notification addressed by
the Bank to the Guarantor, sent in accordance with the provisions set forth in
Article 11.01 (Form of notice) below and having the following content (each a
"Notification"):

 

(a)specifying that the Bank is making a Demand under this Guarantee Agreement;

 

(b)specifying the amount due and payable by the Guarantor and that such amount
is an amount of principal, interest, costs, expenses or other amount under or in
connection with the Finance Documents that has not been fully and irrevocably
paid by the Borrower or any other Obligor as well as the currency of payment of
such sums; and

 

(c)providing details of the relevant bank account into which payment should be
made (the "Bank’s Account") together with relevant instructions as to how
payment should be made (if any),

 

it being understood that:

 

(d)the Bank shall be under no obligation to provide the Guarantor with any
additional document nor to support its claim with any other justification or
evidence; and

 

(e)the payment obligation of the Guarantor under this Guarantee Agreement is not
subject to the accuracy or the merit of any statement, declaration or
information contained in any Notification.

 

The Guarantor shall make the payment requested in the Notification within three
(3) Business Days as from the date of receipt (included) of the relevant
Notification (the "Payment Period") and in the currency as requested within the
Notification.

 

The Bank is entitled to request the payment of any amount in one or several
instalments.

 

3.03        Independent payment obligation

 

This Guarantee:

 

(a)is independent and separate from the other obligations of the Borrower and is
a continuing guarantee and indemnity which will extend to the ultimate balance
of sums payable by the Borrower under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part; and

 

(b)shall extend to any additional obligations of the Borrower resulting from any
amendment, novation, supplement, extension, restatement or replacement of any
Finance Document, including without limitation any extension of or increase in
any Loan or the addition of a new loan or tranche under the Finance Contract.

 

3.04        Excluded defences

 

(a)The obligations of the Guarantor under this Guarantee Agreement will not be
affected by an act, omission, matter or thing which relates to the principal
obligation (or purported obligation) of the Borrower or any other Obligor and
which would reduce, release or prejudice any of its obligations under this
Guarantee Agreement, including any personal defences of the Borrower (Einreden
des Hauptschuldners) or any right of revocation (Anfechtung) or set-off
(Aufrechnung) of the Borrower. In particular, each Guarantor by its execution of
this Guarantee Agreement:

 



Page 9/27 

 

 

(i)consents (willigt ein), as required pursuant or analogue to Section 418
sub-section 1 sentence 3 BGB, to any assumption of debt (Schuldübernahme) or
assignment and transfer by assumption of contract (Vertragsübernahme) which
relates to any such principal obligation (or purported obligation); and

 

(ii)waives (verzichtet auf) any defences (Einreden) to which a Borrower in its
respective capacity as principal debtor (Hauptschuldner) of any such principal
obligation (or purported obligation) may be entitled.

 

(b)The obligations of the Guarantor under this Guarantee Agreement are
independent from any other security or guarantee which may have been or will be
given to the Bank. In particular, the obligations of the Guarantor under this
Guarantee Agreement will not be affected by any of the following:

 

(i)the release of, or any time (Stundung), waiver or consent granted to, the
Borrower or any other Obligor from or in respect of its obligations under or in
connection with any Finance Document,

 

(ii)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
Security over assets of, the Borrower or any other Obligor or any other person
or any failure to realise the full value of any Security,

 

(iii)any incapacity or lack of power, authority or legal personality of or
dissolution or a deterioration of the financial condition of the Borrower or any
other Obligor, or

 

(iv)any unenforceability, illegality or invalidity of any obligation of the
Borrower or any other Obligor under the Finance Documents.

 

(c)For the avoidance of doubt nothing in this Article 3.04 (Excluded defences)
shall preclude any defences that the Guarantor (in its capacity as Guarantor
only) may have against the Bank that the Guarantee does not constitute its
legal, valid, binding or enforceable obligations.

 

3.05        Immediate recourse

 

The Bank will not be required to proceed against or enforce any other rights or
Security or claim payment from any person before claiming from the Guarantor
under this Guarantee. This applies irrespective of any law or provision of a
Finance Document to the contrary.

 

3.06        Appropriations

 

Until all amounts which may be or become payable by the Borrower and the
Guarantor under or in connection with the Finance Documents have been
unconditionally and irrevocably paid in full, the Bank may:

 

(a)refrain from applying or enforcing any other moneys, Security or rights held
or received by the Bank in respect of those amounts, or apply and enforce the
same in such manner and order as it sees fit (whether against those amounts or
otherwise) and the Guarantor shall not be entitled to the benefit of the same;
and

 



Page 10/27 

 

 

(b)hold in an account any moneys received from the Guarantor or on account of
the Guarantor's liability under this Guarantee.

 

3.07        Deferral of Guarantor’s rights

 

(a)Until all amounts which may be or become payable by the Borrower and the
Guarantor under or in connection with the Finance Documents have been
irrevocably paid in full and unless the Bank otherwise directs, the Guarantor
will not exercise any rights which it may have by reason of performance by it of
its obligations under the Finance Documents or by reason of any amount being
payable, or liability arising, under this Guarantee:

 

(i)to be indemnified by the Borrower or any other Obligor;

 

(ii)to claim any contribution from any other guarantor of any Borrower's or the
Guarantor's obligations under the Finance Documents;

 

(iii)to exercise any right of set-off against the Borrower or any other Obligor;
and/or

 

(iv)to take the benefit (in whole or in part and whether by way of legal
subrogation or otherwise) of any rights of the Bank under the Finance Documents
or of any other guarantee or Security taken pursuant to, or in connection with,
the Finance Documents by the Bank.

 

(b)If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Bank by
the Borrower and any other Obligor under or in connection with the Finance
Documents to be repaid in full on trust for the Bank and shall promptly pay or
transfer the same to the Bank or as the Bank may direct.

 

3.08        Additional Security

 

This Guarantee is in addition to and is not in any way prejudiced by any other
guarantee or Security now or subsequently held by the Bank.

 

Article 4
TERM OF THE GUARANTEE

 

4.01        Term

 

This Guarantee shall take effect on the date of execution of this Guarantee
Agreement and expire on the date on which all sums which the Bank may claim
under or in connection with any Finance Document have been unconditionally and
irrevocably paid to the satisfaction of the Bank.

 

4.02        Reinstatement

 

If any payment by the Borrower or the Guarantor is avoided or reduced as a
result of insolvency or any similar event:

 



Page 11/27 

 

 

(a)the liability of any (other) Obligor shall continue as if the payment,
discharge, avoidance or reduction had not occurred; and

 

(b)the Bank shall be entitled to recover the value or amount of that security or
payment from the Guarantor, as if the payment, discharge, avoidance or reduction
had not occurred.

 

Article 5
REPRESENTATIONS AND WARRANTIES

 

5.01        Representations and Warranties of the Guarantor

 

The Guarantor hereby represents and warrants (selbständiges Garantieversprechen
im Sinne von § 311 BGB) to the Bank that:

 

(a)Authorisations and Binding Obligations

 

(i)It is duly incorporated and validly existing as a corporation under the laws
of its jurisdiction of incorporation.

 

(ii)Its place of incorporation or establishment is not (a) a jurisdiction
classified by any Lead Organisation as being weakly regulated and/or weakly
supervised and/or non-transparent and/or uncooperative or any equivalent
classification used by any Lead Organisation, in connection with activities such
as money laundering, financing of terrorism, tax fraud and tax evasion or
harmful tax practices, and/or (b) a jurisdiction that is blacklisted by any Lead
Organisation in connection with such activities.1

 

(iii)It has the power to carry on its business as it is now being conducted and
to own its property and other assets, and to execute, deliver and perform its
obligations under this Guarantee Agreement.

 

(iv)It has obtained all necessary Authorisations in connection with the
execution, delivery and performance of this Guarantee Agreement and in order to
lawfully comply with its obligations thereunder, and in respect of the
Investment, and all such Authorisations are in full force and effect and
admissible in evidence.

 

(v)The execution and delivery of, the performance of its respective obligations
under and compliance with the provisions of this Guarantee Agreement do not and
will not contravene or conflict with:

 

(A)any applicable law, statute, rule or regulation, or any judgement, decree or
permit to which it is subject;

 

________________________

1 Relevant jurisdictions may be identified on the basis of lists of Lead
Organisations, as such lists are updated, amended or supplemented from time to
time, including: jurisdictions with strategic deficiencies in the area of
AML-CFT as identified by FATF (http://www.fatf-gafi.org/countries/#high-risk);
jurisdictions listed “partially compliant”, “provisionally partially compliant”
or “non-compliant” in the OECD Global Forum progress reports/ Global Forum
rating (http://www.oecd.org/tax/transparency/GFratings.pdf;
http://www.oecd.org/tax/transparency/exchange-of-information-on-request/ratings/);
jurisdictions identified in EU delegated regulation 2016/1675 of 14.7.2016
supplementing Directive (EU) 2015/849 as high-risk third countries with
strategic deficiencies
(http://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX%3A32016R1675); and
jurisdictions included in the EU list of non-cooperative jurisdictions for tax
purposes (https://ec.europa.eu/taxation_customs/tax-common-eu-list_en).

 



Page 12/27 

 

 

(B)any agreement or other instrument binding upon it which might reasonably be
expected to have a material adverse effect on its ability to perform its
respective obligations under this Guarantee Agreement; or

 

(C)any provision of its constitutional documents.

 

(vi)The execution and delivery of the Guarantee Agreement and the performance
and compliance with its respective duties under this Guarantee Agreement do not
and will not cause any representations made pursuant to this Article 5.01 to be
untrue.

 

(vii)The obligations expressed to be assumed by it in this Guarantee Agreement
are legal, valid, binding and enforceable obligations, subject to any legal
reservations in any legal opinion provided in connection with this Guarantee
Agreement.

 

(b)No default or other adverse event

 

(i)There has been no Material Adverse Change since 9 September 2020.
(Non-repeating)

 

(ii)No event or circumstance which constitutes an Event of Default has occurred
and is continuing.

 

(c)No Insolvency

 

(i)It is able to pay its debts as they fall due and the entering into of this
Guarantee Agreement and the performance of its respective obligations hereunder
do not and will not cause it to be or to be deemed to be unable to pay its debts
as they fall due.

 

(ii)It has not taken any corporate action nor have any other steps been taken in
relation to the suspension of payments, a moratorium of any indebtedness,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) or legal proceedings been started or, to its
knowledge, threatened against it for its winding-up, dissolution,
administration, reorganisation, or any analogous procedure or step or for the
appointment of a liquidator, receiver, administrator, administrative receiver,
trustee, compulsory manager or similar officer of it or of any or all of its
assets or revenues.

 

(iii)The aggregate amount of its debts (including its obligations under the
Finance Documents) is less than the aggregate value (being the lesser of fair
valuation and present fair saleable value) of its assets.

 

(iv)Its capital is not unreasonably small to carry on its business as it is
being conducted.

 

(v)It has not incurred and does not intend to incur debts beyond its ability to
pay as they mature.

 

(vi)It has not made a transfer or incurred any obligation under any Finance
Document with the intent to hinder, delay or defraud any of its present or
future creditors.

 



Page 13/27 

 

 

For purposes of the foregoing, the amount of contingent liabilities have been
computed as the amount that, in light of all the facts and circumstances
existing on the date this representation and warranty is made, can reasonably be
expected to become an actual or matured liability.

 

(d)No Proceedings

 

(i)No litigation, arbitration, administrative proceedings or investigation is
current or to its knowledge is threatened or pending before any court, arbitral
body or agency which has resulted or if adversely determined is reasonably
likely to result in a Material Adverse Change, nor is there subsisting against
it any unsatisfied judgement or award. (Non-repeating)

 

(ii)To the best of its knowledge and belief (having made due and careful
enquiry) no material Environmental Claim has been commenced or is threatened
against it.

 

(iii)As at the date of this Guarantee Agreement, it has not taken any action to
commence proceedings for, nor have any other steps been taken or legal
proceedings commenced or, so far as it is aware, threatened against it for its
insolvency, winding up or dissolution, or for it to enter into any arrangement
or compositions for the benefit of creditors, or for the appointment of an
administrator, receiver, administrative receiver, examiner, trustee or similar
officer.

 

(e)Security

 

At the date of this Guarantee Agreement, no Security exists over its assets
other than any Permitted Security.

 

(f)Ranking

 

(i)Its payment obligations under this Guarantee Agreement rank not less than
pari passu in right of payment with all other present and future secured and
unsubordinated obligations under any of its respective debt instruments except
for obligations mandatorily preferred by law applying to companies generally.

 

(ii)No financial covenants have been concluded with any other of its creditors.

 

(iii)No Voluntary Non-EIB Prepayment has occurred.

 

(g)Anti-Corruption

 

(i)It is in compliance with all applicable European Union and national
legislation, including any applicable anti-corruption legislation.

 

(ii)To the best of its knowledge, no funds invested in the Investment by the
Guarantor is of illicit origin, including products of money laundering or linked
to the financing of terrorism.

 

(iii)It is not engaged in any Criminal Activities and to the best of its
knowledge no Criminal Activities have occurred in connection with the
Investment. (Non-repeating).

 



Page 14/27 

 

 

(h)Accounting and Tax

 

(i)The latest of its available consolidated and unconsolidated audited accounts
have been prepared on a basis consistent with previous years and have been
approved by its auditors as representing a true and fair view of the results of
its operations for that year and accurately disclose or reserve against all of
its liabilities (actual or contingent).

 

(ii)Its accounting reference date is 31 December.

 

(iii)It is not required to make any deduction for or on account of any Tax from
any payment it may make under this Guarantee Agreement. (Non-repeating)

 

(iv)All Tax returns required to have been filed by it or on its behalf under any
applicable law have been filed when due and contain the information required by
applicable law to be contained in them.

 

(v)It has paid when due all Taxes payable by it under applicable law except to
the extent that it is contesting payment in good faith and by appropriate means.

 

(vi)With respect to Taxes which have not fallen due or which it is contesting,
it is maintaining reserves adequate for their payment and in accordance, where
applicable, with GAAP.

 

(vii)Under the laws of the jurisdiction of incorporation of the Guarantor, it is
not necessary that this Guarantee Agreement be filed, recorded or enrolled with
any court or other authority, except to the extent this Guarantee Agreement may
need to be disclosed by the Guarantor as a material contract to be filed as an
exhibit to its report on Form 10-Q or Annual Report on Form 10-K or a Current
Report on Form 8-K with the Securities and Exchange Commission, or that any
stamp, registration or similar tax be paid on or in relation to this Guarantee
Agreement, or the transactions contemplated by this Guarantee Agreement.
(Non-repeating)

 

(i)Information provided

 

Any factual information provided by it for the purposes of entering into this
Guarantee Agreement and any related documentation was true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated and continues to be true and accurate in all material respect
as at the date of this Guarantee Agreement.

 

(j)No indebtedness

 

It has no Indebtedness outstanding other than any Indebtedness already existing
on the date hereof and any Permitted Indebtedness. (Non-repeating)

 

(k)No Immunity

 

Neither it nor any of its respective assets, is entitled to immunity from suit,
execution, attachment or other legal process.

 

(l)Pensions

 

The pension schemes for the time being operated by it (if any) are funded in
accordance with their rules and to the extent required by law or otherwise
comply with the requirements of any law applicable in the jurisdiction in which
the relevant pension scheme is maintained.

 



Page 15/27 

 

 

(m)Environment

 

It is in compliance with Paragraph 5 (Environment) of Schedule H (General
Undertakings) of the Finance Contract, as if all references to the Borrower were
to the Guarantor.

 

(n)Fraudulent Transfer Law

 

(i)It will receive valuable direct or indirect benefits as a result of the
transactions financed by the Finance Documents; and

 

(ii)those benefits will constitute reasonably equivalent value and fair
consideration for the purpose of any Fraudulent Transfer Law.

 

(o)United States laws

 

It is not:

 

(i)required to be registered as an investment company or subject to regulation
under the United States Investment Company Act of 1940; or

 

(ii)subject to regulation under any United States Federal or State law or
regulation that limits its ability to incur or guarantee indebtedness.

 

(p)Other

 

In respect of this Guarantee Agreement and the transaction contemplated by,
referred to in, provided for or effected by this Guarantee Agreement, it has
entered into this Guarantee Agreement (i) in good faith and for the purpose of
carrying out its business, (ii) on arms’ length commercial terms and (iii)
without any intention to defraud or deprive of any legal benefit of any other
parties (such as third parties and in particular creditors other than the Bank)
or to circumvent any applicable mandatory laws or regulations of any
jurisdiction. The granting of this Guarantee Agreement is not disproportionate
to its financial means.

 

The representations and warranties set out in this Article 5.01 – other than
those paragraphs which are identified with the words "(Non-repeating)" at the
end of the Paragraphs - shall survive the execution of this Guarantee and shall
be repeated on each Disbursement Date Acceptance, each Disbursement Date and
each Payment Date, by reference to the facts and circumstances then prevailing.

 

The Guarantor hereby confirms that it has made the representations and
warranties contained in this Article with the intention of inducing the Bank to
enter into the Finance Contract and accepting this Guarantee as security for the
Finance Contract and that the Bank has entered into the Finance Contract and has
accepted this Guarantee as security for the Finance Contract on the basis of,
and in full reliance on, each of such representations and warranties.

 

5.02        Undertakings of the Guarantor

 

The Guarantor acknowledges and agrees that during the subsistence of this
Guarantee Agreement:

 



Page 16/27 

 

 

(a)Authorisations

 

It shall obtain, comply with the terms of and do all that is necessary to
maintain in full force and effect all authorisations, approvals, licences and
consents required in or by the laws and regulations of its jurisdiction of
incorporation to enable it lawfully to enter into, exercise its rights and
perform the obligations expressed to be assumed by it under this Guarantee
Agreement and to ensure the legality, validity, enforceability and admissibility
in evidence of this Guarantee Agreement in its jurisdiction of incorporation and
in Germany.

 

(b)No Security

 

It shall not create or permit to subsist any Security over any of its assets
other than:

 

(i)any Permitted Security; and

 

(ii)any Security created with the prior approval of the Bank.

 

(c)Pari passu with other creditors

 

The Guarantor shall ensure that its payment obligations under this Guarantee
Agreement rank, and will rank not less than pari passu in right and priority of
payment with all other present and future secured and unsubordinated obligations
under any of its debt instruments except for obligations mandatorily preferred
by law applying to companies generally.

 

(d)No action

 

It shall not take any action which would cause any of the representations made
in Article 5.01 above to be untrue at any time during the continuation of this
Guarantee Agreement.

 

(e)Know your Customer

 

The Guarantor shall deliver to the Bank any such information or further document
concerning customer due diligence matters of or for the Guarantor as the Bank
may reasonably require within a reasonable timeframe.

 

(f)Notification duty

 

It shall notify the Bank of the occurrence of any event of which it becomes
aware that results in or may reasonably be expected to result in any of the
representations made in Article 5.01 above being untrue.

 

(g)United States laws

 

(i)No Obligor may:

 

(A)extend credit for the purpose, directly or indirectly, of buying or carrying
Margin Stock; or

 

(B)use any Loan, directly or indirectly, to buy or carry Margin Stock or for any
other purpose in violation of the Margin Regulations.

 



Page 17/27 

 

 

(ii)No Obligor may use any part of any Loan to acquire any security in violation
of section 13 or 14 of the United States Securities Exchange Act of 1934.

 

Article 6
INFORMATION TO THE BANK

 

6.01        Financial Information

 

The Guarantor shall deliver to the Bank:

 

(a)as soon as they become available but in any event within 120 (one hundred and
twenty) days after the end of each of its financial years, a copy of its audited
consolidated annual reports, balance sheets, cash flow statements, profit and
loss accounts and auditors reports for that financial year, it being understood
that this requirement can be satisfied by filing of the Guarantor’s Annual
Report on Form 10-K, together with all other such information as the Bank may
reasonably require as to the Guarantor's financial situation; and

 

(b)from time to time, such further information on its general financial
position, business and operation as the Bank may reasonably request.

 

6.02        Information duties

 

During the subsistence of this Guarantee Agreement, the Guarantor shall
immediately inform the Bank of:

 

(a)any material alteration to its constitutional documents and of any proposal
or decision known to it which envisages the introduction of such alteration as
well as of any material change in its corporate status or powers, in each case
in so far as such event could reasonably be expected to affect the validity and
enforceability of this Guarantee Agreement or the ability of the Guarantor to
perform the obligations expressed to be assumed by it under this Guarantee
Agreement;

 

(b)a Change-of-Law Event (as defined below) with respect to the Guarantor of
which it becomes aware; and

 

(c)deliver any other information on its financial position likely to have a
detrimental effect on its ability to perform the obligations expressed to be
assumed by it under this Guarantee Agreement.

 

For the purposes of this Article 6.02, "Change-of-Law Event" means the
enactment, promulgation, execution or ratification of or any change in or
amendment to any law, rule or regulation (or in the application or official
interpretation of any law, rule or regulation) that occurs after the date of
this Guarantee Agreement and which, in the reasonable opinion of the Bank, would
materially impair the Guarantor's ability to perform its obligations under this
Guarantee Agreement.

 



Page 18/27 

 

 

Article 7
DEFAULT INTEREST AND TAXES

 

7.01        Taxes

 

All Taxes, duly documented charges, duties and fees as well as any other duly
documented expenses or impositions of whatsoever nature, arising out or in
connection with this Guarantee Agreement shall be borne by the Guarantor. The
Guarantor shall make all payments under this Guarantee Agreement gross without
withholding or deduction of any Tax, charges, duties, fees, expenses or
impositions of whatsoever nature.

 

If any amount in respect of any applicable Taxes, charges, duties, fees as well
as any other expenses or impositions must be deducted, withheld or retained from
any amount due under this Guarantee Agreement, the Guarantor undertakes to pay
such additional amount as may be necessary to ensure that the Bank receives a
net amount equal to the full amount to which it is entitled under this Guarantee
Agreement.

 

The Guarantor undertakes to pay and indemnify the Bank against any amount, cost
or loss incurred by the Bank in relation to any stamp duty, registration or
similar Tax or notarial fee payable in respect of the Guarantor.

 

7.02        Interest on overdue sums

 

If the Guarantor fails to pay any amount (other than any interest amount)
payable by it under this Guarantee Agreement within the relevant Payment Period
in accordance with Article 3.02 (Demands and payments), interest shall accrue on
any overdue amount (other than any interest amount) payable under the terms of
this Guarantee Agreement, as from the expiration of the relevant Payment Period
up to the date of payment by such Guarantor, at the rate and on the terms
specified in Article 4.4 (a) (Interest on overdue sums) of the Finance Contract.

 

If the Guarantor fails to pay interest payable by it under this Guarantee
Agreement on its due date, Article 4.4 (b) (Interest on overdue sums) of the
Finance Contract shall apply.

 

For the purpose of determining EURIBOR, the relevant periods within the meaning
of Schedule B (Definition of EURIBOR) of the Finance Contract shall be
successive periods of one month commencing on the expiration of the Payment
Period. If the overdue sum is in a currency other than the currency of the Loan,
the following rate per annum shall apply, namely the relevant interbank rate
that is generally retained by the Bank for transactions in that currency plus 2%
(200 basis points), calculated in accordance with the market practice for such
rate.

 

7.03        Other charges

 

All reasonable and duly documented fees, charges and expenses (including legal
fees) incurred as result or in connection with the negotiation, preparation,
execution, implementation, registration, enforcement, termination or translation
of this Guarantee Agreement or any related document, any amendment, supplement
or waiver in respect of this Guarantee Agreement or any related document shall
be borne by the Guarantor.

 



Page 19/27 

 

 

7.04        Currency conversion

 

Any payment to be made by the Guarantor under this Guarantee Agreement shall be
made in the currency as set out in the relevant Notification. The Bank shall
apply the exchange rate published by the European Central Bank in Frankfurt am
Main for the purpose of any currency conversion.

 

If the Bank has received a payment under this Guarantee in a currency other than
the currency requested in the relevant Notification and must convert this
payment, the Guarantor shall indemnify the Bank, upon first demand, for any loss
resulting from the difference in exchange rates between the date of conversion
and the date on which the payment is received in the other currency, as well as
for any fees (including legal fees, Taxes and any other charges) connected with
this conversion.

 

7.05        Set-off

 

All payments to be made by the Guarantor under this Guarantee Agreement shall be
made without (and free and clear of any deduction for) set-off or counterclaim
unless the counterclaim is undisputed or has been confirmed in a final
non-appealable judgement.

 

Article 8
CONTINUING OBLIGATIONS

 

It is hereby expressly agreed that any change, whatsoever, in the legal
situation of the Guarantor shall not affect its obligations under this Guarantee
Agreement and that in particular, in case of merger, demerger or absorption, the
absorbing new or beneficiary company shall take over, under the merger treaty or
agreement, the commitments of the Guarantor under this Guarantee Agreement and
in case of demerger, the demerger companies benefiting from the partial
assignment of assets resulting from the split will be bound to:

 

(a)take over with joint liability the commitments of the Guarantor under this
Guarantee Agreement; and

 

(b)if requested by the Bank, grant additional security or guarantees.

 

Article 9
NON WAIVER

 

No failure or delay or single or partial exercise by the Bank in exercising any
of its rights or remedies under this Guarantee Agreement shall be construed as a
waiver of such right or remedy and the Bank shall not be liable for any such
failure, delay or single or partial exercise of any such right and remedy.

 

Article 10
LAW AND JURISDICTION, miscellaneous

 

10.01     Governing Law

 

This Guarantee Agreement and any non-contractual obligations arising out of or
in connection with it shall be governed by the laws of Germany.

 



Page 20/27 

 

 

10.02     Jurisdiction

 

(a)The courts of Munich, Germany, have exclusive jurisdiction to settle any
dispute (a "Dispute") arising out of or in connection with this Contract
(including a dispute regarding the existence, validity or termination of this
Guarantee Agreement or the consequences of its nullity) or any non-contractual
obligation arising out of or in connection with this Guarantee Agreement .

 

(b)The parties agree that the courts of Munich, Germany, are the most
appropriate and convenient courts to settle Disputes between them and,
accordingly, that they will not argue to the contrary

 

(c)This Article 10.02 is for the benefit of the Bank only. As a result and
notwithstanding Sub-Paragraph (a) above, it does not prevent the Bank from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Bank may take concurrent proceedings in any
number of jurisdictions.

 

10.03     Service of process

 

(a)Without prejudice to any other mode of service allowed under any relevant
law, the Guarantor:

 

(i)irrevocably appoints the Borrower (the "Process Agent") as its agent for
service of process in relation to any proceedings before the German courts in
connection with any Finance Document;

 

(ii)agrees that failure by the Process Agent to notify the Guarantor of the
process will not invalidate the proceedings concerned; and

 

(iii)undertakes to deliver to the Process Agent within five Business Days upon
request of the Bank a process agent appointment letter and to send a copy of
such executed letter to the Bank.

 

(b)The Process Agent hereby accepts its appointment pursuant to Article 10.03(a)
above. The Process Agent shall ensure that documents to be served to the
Guarantor may validly be served by delivery to the Process Agent. The Process
Agent shall notify the Bank of any change of address, accept any documents
delivered to it on behalf of the Guarantor, fulfil any requirements of Section
171 ZPO and present the original process agent appointment letter to any person
effecting the service of process as required pursuant to Section 171 sentence 2
ZPO.

 

10.04     Place of performance

 

Unless otherwise specifically agreed by the Bank in writing, the place of
performance under this Guarantee Agreement, shall be the seat of the Bank.

 

10.05     Evidence of sums due

 

In any legal action arising out of this Guarantee Agreement the certificate of
the Bank as to any amount or rate due to the Bank under this Guarantee Agreement
shall, in the absence of manifest error, be prima facie evidence of such amount
or rate.

 



Page 21/27 

 

 

10.06     Entire Agreement

 

This Guarantee Agreement constitutes the entire agreement between the Bank and
the Guarantor in relation to the provision of this Guarantee Agreement
hereunder, and supersedes any previous agreement, whether express or implied, on
the same matter.

 

10.07     Invalidity

 

If at any time any term of this Guarantee Agreement is or becomes illegal
(nichtig), invalid or unenforceable in any respect, or this Guarantee Agreement
is or becomes ineffective (unwirksam) in any respect, under the laws of any
jurisdiction, such illegality (Nichtigkeit), invalidity, unenforceability or
ineffectiveness (Unwirksamkeit) shall indisputably (unwiderlegbar) not affect:

 

(a)the legality, validity or enforceability in that jurisdiction of any other
term of this Guarantee Agreement or the effectiveness in any other respect of
this Guarantee Agreement in that jurisdiction; or

 

(b)the legality, validity or enforceability in other jurisdictions of that or
any other term of this Guarantee Agreement or the effectiveness of this
Guarantee Agreement under the laws of such other jurisdictions,

 

without any party to this Guarantee Agreement having to argue (darlegen) and
prove (beweisen) such parties' intent to uphold this Guarantee Agreement even
without the void, invalid or ineffective provisions.

 

The illegal, invalid, unenforceable or ineffective provision shall be deemed
replaced by such legal, valid, enforceable and effective provision that in legal
and economic terms comes closest to what the parties to this Guarantee Agreement
intended or would have intended in accordance with the purpose of this Guarantee
Agreement if they had considered the point at the time of conclusion of this
Guarantee Agreement. The same applies in the event that this Guarantee Agreement
does not contain a provision which it needs to contain in order to achieve the
economic purpose as expressed herein (Regelungslücke).

 

10.08     Amendments

 

Any amendment to this Guarantee Agreement (including this Article 10.08) shall
be made in writing (or in notarial form, if required) and shall be signed by the
parties hereto. Any amendment to this Guarantee Agreement shall be made in
writing (or in notarial form, if required) and shall be signed by the parties
hereto.

 

10.09     Counterparts

 

This Guarantee Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument. Each
counterpart is an original, but all counterparts shall together constitute one
and the same instrument.

 

10.10     Assignment and transfer by the Bank

 

(a)Subject to sub-paragraph (b) of this Article 10.10 (Assignment and transfer
by the Bank), the consent of the Guarantor is required for an assignment or
transfer (by way of assumption of contract (Vertragsübernahme),
sub-participation or otherwise) by the Bank of all or part of its rights,
benefits or obligations under this Guarantee Agreement, unless the assignment or
transfer:

 



Page 22/27 

 

 

(i)is to a Bank Affiliate (as defined below); or

 

(ii)is made at a time when an Event of Default has occurred and is continuing;
or

 

(iii)is made in respect of a sub-participation or securitisation (or similar
transaction of broadly equivalent economic effect) where the Bank remains the
lender of record of the Loan.

 

(b)The consent of the Guarantor to an assignment or transfer must not be
unreasonably withheld or delayed. The Guarantor will be deemed to have given its
consent (10) ten Business Days after the Bank has requested it unless consent is
expressly refused by the Guarantor within that time.

 

(c)The Bank shall have the right to disclose all information relating to or
concerning the Guarantor, the Group, the Finance Documents and the Loan to the
assignee or transferee, as applicable, if required in connection with or in
contemplation of any such assignment or transfer.

 

For the purpose of this Article 10.10 (Assignment and transfer by the Bank):

 

"Affiliate" means any entity directly or indirectly Controlling, Controlled by
or under common Control with the Bank.

 

"Bank Affiliate" means an Affiliate of the Bank and any other entity or platform
initiated, managed or advised by the Bank.

 

“Control” means with respect to a given entity, the power to:

 

(a)cast, or control the casting of, votes corresponding to more than 50% of the
issued voting share capital of that entity; or

 

(b)appoint or remove all, or the majority, of the directors or other equivalent
officers of that entity; or

 

(c)give directions with respect to the operating and financial policies of that
entity with which the directors or other equivalent officers of such entity are
obliged to comply, and

 

“Controlling” and “Controlled” have corresponding meanings.

 



Page 23/27 

 

 

Article 11
Final Articles

 

11.01     Form of notice

 

(a)Any notice or other communication given under this Guarantee Agreement must
be in writing and, unless otherwise stated, may be made by letter and electronic
mail.

 

(b)Notices and other communications for which fixed periods are laid down in
this Guarantee Agreement or which themselves fix periods binding on the
addressee, may be made by hand delivery, registered letter or by electronic
mail. Such notices and communications shall be deemed to have been received by
the other party:

 

(i)on the date of delivery in relation to a hand-delivered or registered letter;
or

 

(ii)in the case of any electronic mail, when the electronic mail is received in
readable form.

 

(c)Any notice provided by the Guarantor or the Borrower to the Bank by
electronic mail shall:

 

(i)mention the Contract Number in the subject line; and

 

(ii)be in the form of a non-editable electronic image (pdf, tif or other common
non-editable file format agreed between the parties) of the notice signed by one
or more Authorised Signatories of the Guarantor or the Borrower as appropriate,
attached to the electronic mail.

 

(d)Notices issued by the Guarantor or the Borrower pursuant to any provision of
this Guarantee Agreement shall, where required by the Bank, be delivered to the
Bank together with satisfactory evidence of the authority of the person or
persons authorised to sign such notice on behalf of the Guarantor or the
Borrower and the authenticated specimen signature of such person or persons,
unless such person is listed in the then current List of Authorised Signatories.

 

(e)Without affecting the validity of electronic mail or communication made in
accordance with this Article 11 (Final Articles), the following notices,
communications and documents shall also be sent by registered letter to the
relevant party at the latest on the immediately following Business Day:

 

(i)Disbursement Acceptance;

 

(ii)any notices and communication in respect of the cancellation of a
disbursement of any Tranche, Prepayment Request, Prepayment Notice, Event of
Default, any demand for prepayment, and

 

(iii)any other notice, communication or document required by the Bank.

 

(f)The parties agree that any above communication (including via electronic
mail) is an accepted form of communication, shall constitute admissible evidence
in court and shall have the same evidential value as an agreement under hand.

 



Page 24/27 

 

 

11.02     Addresses

 

The address and electronic mail address (and the department or officer, if any,
for whose attention the communication is to be made) of each party for any
communication to be made or document to be delivered under or in connection with
this Guarantee Agreement is:

 

 

For the Bank

 

Attention: OPS/ENPST/3-GC&IF

 

98 - 100 boulevard Konrad Adenauer, L-2950 Luxembourg

 

Email address: [●]

 

  For the Guarantor

Attention: Management

 

1200 Avenue of the Americas, Suite 200, New York, NY 10036, United States

 

Email address: [●]

 

  For the Borrower

Attention: Management

 

Lochhamer Schlag 21, 82166 Gräfelfing, Germany

 

Email address: [●]

 

11.03     Demand after notice to remedy

 

The Bank, the Guarantor and the Borrower shall promptly notify the other parties
in writing of any change in their respective communication details.

 

11.04     English language

 

(a)Any notice or communication given under or in connection with this Guarantee
Agreement must be in English.

 

(b)All other documents provided under or in connection with this Guarantee
Agreement must be:

 

(i)in English; or

 

(ii)if not in English, and if so required by the Bank, accompanied by a
certified English translation and, in this case, the English translation will
prevail.

 

11.05     Conclusion of this Guarantee Agreement (Vertragsschluss)

 

(a)The parties to this Guarantee Agreement may choose to conclude this Guarantee
Agreement by an exchange of signed signature page(s), transmitted by any means
of telecommunication (telekommunikative Übermittlung) such as by way of
electronic photocopy.

 

(b)If the parties to this Guarantee Agreement choose to conclude this Guarantee
Agreement pursuant to this Article 11.05 (Conclusion of this Guarantee Agreement
(Vertragsschluss)), they will transmit the signed signature page(s) of this
Guarantee Agreement to Dr Tobias Wintermantel and Tom Haeseler of Allen & Overy
LLP, Frankfurt at tobias.wintermantel@allenovery.com and
tom.haeseler@allenovery.com (each a "Recipient"). This Guarantee Agreement will
be considered concluded once a Recipient has actually received the signed
signature page(s) (Zugang der Unterschriftsseite(n)) from all Parties (whether
electronic photocopy or other means of telecommunication and at the time of the
receipt of the last outstanding signature page(s) by such one Recipient).

 



Page 25/27 

 

 

(c)For the purposes of this Article 11.05 (Conclusion of this Guarantee
Agreement (Vertragsschluss)) only, the parties to this Guarantee Agreement
appoint each Recipient as their attorney (Empfangsvertreter) and expressly allow
(gestatten) each Recipient to collect the signed signature page(s) from all and
for all parties to this Guarantee Agreement. For the avoidance of doubt, each
Recipient will have no further duties connected with its position as Recipient.
In particular, each Recipient may assume the conformity to the authentic
original(s) of the signature page(s) transmitted to it by means of
telecommunication, the genuineness of all signatures on the original signature
page(s) and the signing authority of the signatories.

 

(d)For the purposes of proof and confirmation, each party to this Guarantee
Agreement has to provide the Recipients with original signature page(s) promptly
after signing this Guarantee Agreement in accordance with this Article 11.05
(Conclusion of this Guarantee Agreement (Vertragsschluss)). The Bank may demand
that the Guarantor subsequently sign one or more copies of this Guarantee
Agreement.

 

11.06     Waiver of trial by jury

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY TRANSACTION CONTEMPLATED
BY ANY FINANCE DOCUMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
TRIAL BY THE COURT.

 

IN WITNESS WHEREOF the parties hereto have caused this Guarantee Agreement to be
executed in three (3) originals (two (2) originals for the Bank and one (1)
original for the Guarantor) in the English language.

 

This Guarantee Agreement has been entered into on the date stated at the
beginning of this Guarantee Agreement.

 



Page 26/27 

 

 

Signed for and on behalf of

 

EUROPEAN INVESTMENT BANK

 





 

Signed for and on behalf of

 

IMMUNIC, INC.

 

___________________________

 

Name/Title

 

 

Signed for and on behalf of

 

IMMUNIC AG

 

___________________________

 

Name/Title

 

 

 

Page 27/27